     Case 1:19-cv-01790-NONE-SKO Document 20 Filed 07/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
       JUNE M. DOMINO, Ph.D.,                            No. 1:19-cv-01790-NONE-SKO
11
                          Plaintiff,                     ORDER ADOPTING FINDINGS AND
12            v.                                         RECOMMENDATION REGARDING “EX
                                                         PARTE APPLICATION FOR ORDER TO
13     CALIFORNIA CORRECTIONAL HEALTH                    SERVE AND STAY FIRST AMMENDED
       CARE SERVICES, et al.,                            [SIC] COMPLAINT”
14
                          Defendants.                    (Doc. No. 13)
15

16

17          Plaintiff June M. Domino, Ph.D., is proceeding pro se and in forma pauperis in this action

18 against her former employer California Correctional Healthcare Services and labor union AFSCME

19 Local 2620. (Doc. Nos. 2, 3, 10.) Following the screening of her original complaint, plaintiff filed

20 her First Amended Complaint (FAC), the operative pleading, on March 24, 2020. (Doc. No. 10.)

21 Therein, plaintiff alleges causes of action under Title VII of the Civil Rights Act of 1964, 42 U.S.

22 C. § 2000e et seq., for hostile work environment and retaliation, and a cause of action under 42

23 U.S.C. § 1981 for racial discrimination. (See id.) Plaintiff also alleges a cause of action under state

24 law for negligent supervision. (See id.)

25          In the May 8, 2020 second screening order, the assigned magistrate judge found that

26    plaintiff’s FAC did not state any cognizable claims and granted plaintiff one final opportunity to

27    amend her complaint to cure its noted deficiencies. (See Doc. No. 11.) Pursuant to a requested

28    extension, plaintiff’s Second Amended Complaint is due July 6, 2020. (See Doc. No. 15.)
     Case 1:19-cv-01790-NONE-SKO Document 20 Filed 07/02/20 Page 2 of 2


 1          On May 12, 2020, plaintiff filed a document titled “Ex Parte Application for Order to Serve
 2 and Stay First Ammended [sic] Complaint,” requesting that the Court “order a comprehensive

 3 Federal Investigation into Defendants [sic] alleged acts of racism and retaliation” and issue a

 4 “Temporary Order sustaining Plaintiff’s compensation until such time that a complete and

 5 comprehensive discovery of the facts are made known.” (Doc. No. 12.) On May 20, 2020, the

 6 assigned magistrate judge issued findings and a recommendation that the ex parte application be

 7 denied to the extent it requests the court to order a federal investigation and be denied without

 8 prejudice to the extent it seeks preliminary injunctive relief. (Doc. No. 13.) The findings and

 9 recommendations were served on plaintiff and contained notice that any objections thereto were due

10 within twenty-one days. (See id.) On May 29, 2020, plaintiff filed timely objections.1

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
12 de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

13 objections, the court finds that the findings and recommendation are supported by the record and

14 proper analysis.

15                                                     ORDER
16          Accordingly, IT IS HEREBY ORDERED that:
17 1.              The findings and recommendation issued May 20, 2020 (Doc. No. 13), are
18                 ADOPTED IN FULL; and
19 2.              Plaintiff’s “Ex Parte Application for Order to Serve and Stay First Ammended [sic]
20                 Complaint,” filed on May 12, 2020 (Doc. 12), is DENIED to the extent it requests
21                 the court to order a federal investigation and is DENIED WITHOUT PREJUDICE
22                 to the extent it seeks preliminary injunctive relief.
23 IT IS SO ORDERED.

24
         Dated:   July 1, 2020
25                                                     UNITED STATES DISTRICT JUDGE
26
27
     1
      Plaintiff also appealed the findings and recommendations, which appeal was dismissed for lack
28
     of jurisdiction on June 26, 2020. (See Doc. Nos. 16, 19.)

                                                       2
